                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                           101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                        (410) 962-7780
                                                                                    Fax (410) 962-1812


                                                    August 2, 2019


   LETTER TO COUNSEL


          RE:      Makeita H. v. Commissioner, Social Security Administration;
                   Civil No. SAG-17-1643

   Dear Counsel:

          Theodore A. Melanson, Esq. has filed a motion for attorney’s fees pursuant to the Social
   Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of Plaintiff before
   this Court. ECF 23. In response, the Social Security Administration (“SSA”) asked this Court to
   consider whether Mr. Melanson’s requested amount constitutes a reasonable fee. ECF 24. No
   hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr.
   Melanson’s motion for attorney’s fees is GRANTED IN PART and DENIED IN PART.

           On May 25, 2018, this Court awarded Mr. Melanson $3,275.00 for 16.5 hours worked on
   Plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
   § 2412. ECF 22. Plaintiff subsequently received an Award Notice, in which she was awarded
   $71,975.00 in past due benefits. ECF 23-2. The SSA withheld twenty-five percent of Plaintiff’s
   past due benefits, amounting to $17,993.75. Id. at 3. On June 20, 2019, Mr. Melanson filed a
   Motion for Attorney’s Fees, seeking $17,993.75 in attorney’s fees, and agreeing to reimburse the
   $3,275.00 EAJA award to Plaintiff. ECF 23.

           The Act authorizes a reasonable fee for successful representation before this Court, not to
   exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
   contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
   a court must nevertheless perform an “independent check, to assure that they yield reasonable
   results in particular cases.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). In determining
   whether a request for attorney’s fees under section 406(b) is reasonable, the Supreme Court has
   explained that a reviewing court may properly consider the “character of the representation and
   the results the representative achieved.” Id. at 808. Importantly, the Supreme Court acknowledged
   that a contingent fee agreement would not result in a reasonable fee if the fee constituted a
   “windfall” to the attorney. Id. Courts may require the attorney to provide a record of hours spent
   working on the case, and the attorney’s typical hourly billing charge. Id.

           Here, Mr. Melanson and Plaintiff entered into a contingent fee agreement, by which
   Plaintiff agreed to pay Mr. Melanson twenty-five percent of all retroactive benefits to which she
   might become entitled. ECF 19-5. In his previous motion for attorney’s fees pursuant to the
Makeita H. v. Commissioner, Social Security Administration;
Civil No. SAG-17-1643
August 2, 2019
Page 2

EAJA, Mr. Melanson submitted an itemized report documenting the 16.5 billed hours he expended
before this Court in Plaintiff’s case. ECF 19-7 (listing a total of 19.2 hours, some of which were
spent on clerical and administrative tasks marked “NO CHARGE”). If Mr. Melanson receives the
full amount of fees he requests, his fee for representation before this Court will effectively total
$1,090.53 per hour. Mr. Melanson must therefore show that an effective rate of $1,090.53 per
hour is reasonable for the services he rendered. See Gisbrecht, 535 U.S. at 807.

        Notably, Mr. Melanson’s requested fee results in nearly five times the top hourly rate that
is presumptively reasonable for attorneys of his experience level pursuant to the fee guidelines
appended to the Local Rules of this Court,1 and more than three times his stated hourly billing
charge of $300, ECF 19-6. Although it is customary in Social Security cases for courts to approve
significantly higher rates, Mr. Melanson’s requested rate exceeds the typical rates awarded by
courts in the Fourth Circuit for attorney’s fees in successful Social Security appeals, even to
attorneys with more experience. See, e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 U.S. Dist.
LEXIS 92832 (E.D.N.C. July 2, 2013) (approving contingency fee agreement with hourly rate of
$1,043.92); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160, 2016 U.S. Dist. LEXIS
186022 (D. Md. July 7, 2016) (approving contingency fee agreement with hourly rate of
$1,028.14). Hourly rates exceeding $1,000 are the exception, not the rule. While this Court notes
Mr. Melanson’s effective performance and the substantial past-due benefit award to his client, Mr.
Melanson’s request for $17,993.75 for 16.5 hours in this case would result in a windfall. Instead,
this Court finds that an award of $12,375.00, amounting to an hourly rate of $750.00—more than
triple the top hourly rate for an attorney of Mr. Melanson’s experience, would adequately
compensate Mr. Melanson for the time that he spent on this case in this Court. See Hunter v.
Comm’r, Soc. Sec. Admin., Civil No. SAG-15-3758, 2017 U.S. Dist. LEXIS 221544 (D. Md. Nov.
16, 2017) (approving contingency fee agreement with hourly rate of $1,140.41, while noting that
the requested rate was “slightly more than triple the top hourly rate” for an attorney with eleven
years of experience).

        For the reasons set forth herein, this Court GRANTS IN PART and DENIES IN PART Mr.
Melanson’s request for attorney’s fees, ECF 23. This Court will award Mr. Melanson attorney’s
fees totaling $12,375.00.

      Despite the informal nature of this letter, it should be flagged as an opinion.                       An
implementing order follows.




1
  Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App. B (D. Md. 2018). For attorneys admitted to the bar for a period of less
than five (5) years, like Mr. Melanson, ECF 19-6, the presumptively reasonable hourly rate is between
$150.00 and $225.00 per hour. Loc. R. App. B (D. Md. 2018).
Makeita H. v. Commissioner, Social Security Administration;
Civil No. SAG-17-1643
August 2, 2019
Page 3

                                              Sincerely yours,

                                                        /s/

                                              Stephanie A. Gallagher
                                              United States Magistrate Judge
